 

Exhibit 10.34

CONATUS PHARMACEUTICALS INC.

INVESTMENT AGREEMENT

This Investment Agreement (this “Agreement”) is made as of December 19, 2016 by
and among Conatus Pharmaceuticals Inc., a Delaware corporation (the “Company”),
and Novartis Pharma AG, a Swiss corporation (the “Investor”).

RECITALS

WHEREAS, the Investor desires to purchase from the Company, and the Company
desires to issue to the Investor Convertible Promissory Notes in one or more
Closings (as defined below) pursuant to the terms and conditions hereunder, each
of which shall be in the form attached hereto as Exhibit A (individually, a
“Note” and together, the “Notes”) for an aggregate principal amount of up to
Fifteen Million Dollars ($15,000,000).

WHEREAS, simultaneously with the execution of this Agreement, the Company and
the Investor are entering into an Option, Collaboration and License Agreement
(the “License Agreement”).

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties hereby agree as follows:

1. Purchase and Sale of Notes.

1.1 Purchase and Sale.  Subject to the terms and conditions of this Agreement,
the Company shall sell to the Investor, and the Investor shall purchase from the
Company, a Note in the principal amount of up to Fifteen Million Dollars
($15,000,000), which sale and issuance shall take place in a First Closing or in
two Closings. The purchase price for each Note at each of the Closings, as
applicable, shall be an amount equal to 100% of the principal amount thereof.

1.1.1 First Closing.  At the First Closing (as defined below), the Company shall
sell to the Investor, and the Investor shall purchase from the Company, a Note
in the principal amount set forth in the First Closing Notice (as defined
below).  The First Closing shall take place at the offices of Latham & Watkins
LLP, 12670 High Bluff Drive, San Diego, CA 92130, at such date and time as the
Company may designate after the conditions to closing set forth in Section 4 are
satisfied or waived (other than those conditions that by their nature are to be
satisfied or waived at the Closing) or at such other place, time and/or date as
may be jointly designated by the Company and the Investor (the “First Closing”);
provided, however, the First Closing shall occur prior to December 31, 2019 on a
date designated by the Company in a written notice (the “First Closing Notice”)
given by the Company to the Investor at least ten (10) business days in advance
of the First Closing date and which First Closing Notice shall include the
principal amount of the Note to be sold at the First Closing, which amount shall
be equal to

 

--------------------------------------------------------------------------------

 

either Seven Million Five Hundred Thousand Dollars ($7,500,000) or Fifteen
Million Dollars ($15,000,000), as determined by the Company in its sole
discretion.

1.1.2 Second Closing.  To the extent the aggregate principal amount of the Note
purchased by the Investor at the First Closing is less than Fifteen Million
Dollars ($15,000,000), at the Second Closing (as defined below), the Company
shall sell to the Investor, and the Investor shall purchase from the Company, a
Note in the principal amount of Seven Million Five Hundred Thousand Dollars
($7,500,000).  The Second Closing shall take place at the offices of Latham &
Watkins LLP, 12670 High Bluff Drive, San Diego, CA 92130, at such date and time
as the Company may designate after the conditions to closing set forth in
Section 4 are satisfied or waived (other than those conditions that by their
nature are to be satisfied or waived at the Closing) or at such other place,
time and/or date as may be jointly designated by the Company and the Investor
(the “Second Closing,” and together with the First Closing, the “Closings”);
provided, however, the Second Closing shall occur prior to December 31, 2019 on
a date designated by the Company in a written notice given by the Company to the
Investor at least ten (10) business days in advance of the Second Closing date.

1.2 Deliveries.  At each Closing, as applicable, the Company shall deliver to
the Investor a Note representing the principal amount of such Note and the
Investor shall cause to be delivered to the Company a check or wire transfer of
same day funds to the Company’s order equal to such principal amount of such
Note.  

1.3 Conversion of Notes.  Each Note may be converted into shares of the
Company’s common stock under the terms and conditions set forth in such Note.  

2. Representations and Warranties of the Company. The Company hereby represents
and warrants to the Investor as of each Closing that the following
representations are true and complete, except as otherwise indicated.  For
purposes of these representations and warranties, the term the “Company” shall
include any subsidiaries of the Company, unless otherwise noted herein, and the
term “Knowledge” shall mean the actual knowledge of the CEO of the Company and
the other senior executive(s) of the Company with responsibility for the subject
area of the relevant fact or other matter.

2.1 The Company is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Delaware and has full corporate power
and authority to execute and deliver this Agreement and to perform its
obligations hereunder and this Agreement has been duly authorized, executed and
delivered by the Company in accordance with its terms.

2.2 The execution, delivery and performance by the Company of this Agreement
will not (1) result in a violation of any provision of its certificate of
incorporation or  bylaws, (2) result in any material breach of any terms or
provisions of, or constitute a material default (whether or not by notice, lapse
of time or both) under, any material contract, agreement or instrument to which
the Company is a party or by which the Company is bound or (3) result in any
violation of any statute or any order, rule or regulation of any court or
governmental agency or body having jurisdiction over the Company or any of its
properties.

2

--------------------------------------------------------------------------------

 

2.3 Subject to the accuracy of the representations and warranties of the
Investor in Section 3, no consent, approval, order or authorization of, or
registration, qualification, designation, declaration or filing with, any
federal, state or local governmental authority on the part of the Company is
required in connection with the consummation of the transactions contemplated by
this Agreement, except such post-Closing filings as may be required under
applicable federal and state securities laws, which will be timely filed within
the applicable period therefore.

2.4 Subject to the accuracy of the representations and warranties of the
Investor in Section 3, the Securities (as defined below) will be issued and sold
to the Investor in compliance with applicable exemptions from the registration
and prospectus delivery requirements of the Securities Act and the registration
and qualification requirements of all applicable securities laws of the states
of the United States. The Company has not, directly or through any agent, sold,
offered for sale, solicited offers to buy or otherwise negotiated in respect of,
any security (as defined in the Securities Act), that is or will be integrated
with the sale of the Notes in a manner that would require registration under the
Securities Act.

2.5 The Securities are duly authorized and, when issued, sold and delivered in
accordance with the terms and for the consideration expressed in this Agreement
and the Note(s), shall be duly and validly issued (including, without
limitation, issued in compliance with applicable federal and state securities
laws), and neither the Company nor the holder thereof shall be subject to any
preemptive or similar right with respect to the Securities, which have not been
properly waived or complied with.

2.6 The Company has delivered or made available (by filing on the SEC's
electronic data gathering and retrieval system (EDGAR)) to the Investor complete
copies of its most recent Annual Report on Form 10-K and each subsequent
Quarterly Report on Form 10-Q filed with the SEC prior to the date of the
Agreement (and with respect to each Closing, between the Effective Date and
prior to the applicable Closing Date) (collectively, the “SEC Documents”).  As
of its date, each SEC Document complied in all material respects with the
requirements of the Exchange Act, and all other federal, state and local laws,
rules and regulations applicable to it, and, as of its date, such SEC Document
did not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

2.7 As of the date hereof, and other than the transactions that are the subject
of this Agreement and the License Agreement, to the Company’s Knowledge, no
material fact or circumstance exists that would be required to be disclosed in a
current report on Form 8-K or in a registration statement filed under the
Securities Act, were such a registration statement filed on the date hereof,
that has not been disclosed in an SEC Document.

2.8 Ernst & Young LLP, who have certified certain financial statements of the
Company, are independent public accountants as required by the Securities Act,
the Rules and Regulations and the Public Company Accounting Oversight Board
(United States). The financial statements, together with related schedules and
notes, included in the SEC Documents comply in all material respects with the
requirements of the Securities Act and present fairly in all material

3

--------------------------------------------------------------------------------

 

respects the financial position, results of operations, cash flows and changes
in convertible preferred stock and stockholders’ equity of the Company on the
basis stated in the SEC Documents at the respective dates or for the respective
periods to which they apply; such financial statements and related schedules and
notes have been prepared in accordance with generally accepted accounting
principles consistently applied throughout the periods involved, except as
disclosed therein; and the selected financial data and the summary financial
data included in the SEC Documents present fairly the information shown therein
and have been compiled on a basis consistent with that of the financial
statements included in the SEC Documents. Except as otherwise included therein,
no historical or pro forma financial statements or supporting schedules are
required to be included in the SEC Documents under the Securities Act or the
Rules and Regulations.

2.9 The Company has not sustained since the date of the latest audited financial
statements included in the SEC Documents any material loss or interference with
its business from fire, explosion, flood or other calamity, whether or not
covered by insurance, or from any labor dispute or court or governmental action,
order or decree, otherwise than as set forth or contemplated in the SEC
Documents; and, since the respective dates as of which information is given in
the SEC Documents or as the date of any Current Report on Form 8-K filed with
the SEC, (1) there has not been any material change in the capital stock (other
than the issuance of shares of Common Stock upon the exercise of stock options
described as outstanding in, or the grant options, restricted stock or other
equity-based awards under Company’s existing equity incentive plans described
in, the SEC Documents, or the issuance of shares of Common Stock pursuant to the
Company’s At Market Issuance Sales Agreement with MLV & Co. LLC, as described in
the SEC Documents) or outstanding long-term debt of the Company, (2) there has
not been any material adverse change, or any development that would reasonably
be expected to result in a prospective material adverse change, in or affecting
the general affairs, business, prospects, management, financial position,
stockholders’ equity or results of operations of the Company, (3) there have
been no transactions entered into by, and no obligations or liabilities,
contingent or otherwise, incurred by the Company, whether or not in the ordinary
course of business, which are material to the Company or (4) there has been no
dividend or distribution of any kind declared, paid or made by the Company on
any class of its capital stock, other than in each case above, in the ordinary
course of business or as otherwise set forth or contemplated in the SEC
Documents.

2.10 The Company is not (1) in violation of its certificate of incorporation or
bylaws or (2) in violation of any law, ordinance, administrative or governmental
rule or regulation applicable to the Company, or (3) in violation of any decree
of any court or governmental agency or body having jurisdiction over the
Company, or (4) in default in the performance of any obligation, agreement or
condition contained in any bond, debenture, note or any other evidence of
indebtedness or in any agreement, indenture, lease or other instrument to which
the Company is a party or by which any it or any of its properties may be bound,
except, in the case of clauses (2), (3) and (4), where any such violation or
default, individually or in the aggregate, would not have a Material Adverse
Effect on the business, prospects, management, financial position, stockholders’
equity or results of operations of the Company (a “Material Adverse Effect”).

4

--------------------------------------------------------------------------------

 

2.11 The Company has good and marketable title to all real (in fee simple) and
personal property owned by it, in each case free and clear of all liens,
encumbrances and defects except such as are described in the SEC Documents or
such as do not materially affect the value of such property and do not interfere
with the use made and proposed to be made of such property by the Company; and
any real property and buildings held under lease by the Company are held under
valid, subsisting and enforceable leases with such exceptions as are not
material and do not interfere with the use made and proposed to be made of such
property and buildings by the Company.

2.12 Other than as set forth in the SEC Documents, there are no legal or
governmental proceedings pending to which the Company is a party or of which any
property of the Company is the subject which, if determined adversely to the
Company, individually or in the aggregate, would have or may reasonably be
expected to have a Material Adverse Effect, or would prevent or impair the
consummation of the transactions contemplated by this Agreement, or which are
required to be described in the SEC Documents; and, to the Company’s Knowledge,
no such proceedings are threatened or contemplated by governmental authorities
or others.

2.13 The Company possesses all permits, licenses, approvals, consents and other
authorizations (collectively, “Permits”) issued by the appropriate federal,
state, local or foreign regulatory agencies or bodies necessary to conduct the
businesses now operated by it, except where the failure to possess such permit,
license, approval, consent or authorization would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect; the Company
is in compliance with the terms and conditions of all such Permits and all of
the Permits are valid and in full force and effect, except, in each case, where
the failure so to comply or where the invalidity of such Permits or the failure
of such Permits to be in full force and effect, individually or in the
aggregate, would not have a Material Adverse Effect; and the Company has not
received any notice of proceedings relating to the revocation or material
modification of any such Permits.

2.14 Except as disclosed in the SEC Documents (i) to its Knowledge, the Company
owns or possesses all licenses, inventions, copyrights, know-how (including
trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures), trademarks, service marks and
trade names, patents and patent rights and other intellectual property
(collectively “Intellectual Property”) material to the conduct of its business
as described in the SEC Documents, (ii) to the Knowledge of the Company, the
conduct and the proposed conduct of the businesses of the Company, including the
research, development, manufacture, sale and Company use of its products, does
not and will not infringe, misappropriate, or violate any third party’s
Intellectual Property, and the Company has not received since its inception any
written notice alleging the foregoing, (iii) to the Knowledge of the Company,
the Company is the exclusive owner of all Intellectual Property owned or
purported to be owned by the Company, free and clear of all liens, encumbrances,
defects, or adverse claim, (iv) the Company is not aware of any infringement,
misappropriation or violation by others of, or conflict by others with respect
to any material Intellectual Property owned by the Company or with respect to
any material Intellectual Property owned by the Company, since inception, the
Company has not received any written notice alleging the foregoing, (v) the
Company has not received any written claim asserting rights in any material
Company owned Intellectual Property that would render any such Intellectual
Property invalid or inadequate to

5

--------------------------------------------------------------------------------

 

protect the interest of the Company; (vi) the Company has taken all steps
reasonably necessary to secure its interest in the Company’s material
Intellectual Property, including obtaining all necessary assignments from its
employees, consultants and contractors pursuant to a written agreement
containing an assignment of all Intellectual Property created by such employee,
consultant or contractor, (vii) the Company has taken commercially reasonable
steps to protect and maintain all material Company owned Intellectual property
and preserve the confidentiality of any trade secrets material to the Company,
(viii) to the Company’s Knowledge, all material Intellectual Property owned by
or licensed to the Company is subsisting and enforceable and (ix) to the
Company’s Knowledge, the Company is not in violation of any Company License
Agreements (as defined below), other than such violations which, individually or
in the aggregate, may not reasonably be expected to result in a Material Adverse
Effect. The license agreements by which the Company has been licensed
Intellectual Property owned by third parties (“Company License Agreements”) are
valid and are in full force and effect and constitute legal, valid and binding
obligations of Company, and to the Company’s Knowledge, the other parties
thereto.

2.15 No material labor dispute with the employees of the Company exists, or, to
the Company’s Knowledge, is imminent. The Company is not aware of any existing
or imminent labor disturbance by the employees of any of its principal
suppliers, manufacturers, customers or contractors, which, individually or in
the aggregate, may reasonably be expected to result in a Material Adverse
Effect.

2.16 The Company is insured by insurers of recognized financial responsibility
against such losses and risks (including risks related to clinical trials and
product liability) and in such amounts as are prudent and customary for
companies engaged in similar businesses in similar industries in which it is
engaged; the Company has not been refused any insurance coverage sought or
applied for; and the Company has no reason to believe that it will not be able
to renew its existing insurance coverage as and when such coverage expires or to
obtain similar coverage from similar insurers as may be necessary to continue
its business at a cost that would not have a Material Adverse Effect.

2.17 The Company maintains a system of internal accounting controls sufficient
to provide reasonable assurance that (1) transactions are executed in accordance
with management’s general or specific authorizations; (2) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and to maintain
accountability for assets; (3) access to assets is permitted only in accordance
with management’s general or specific authorization; and (4) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.

2.18 Since the date of the latest audited financial statements included in the
SEC Documents, (a) the Company has not been advised of (1) any significant
deficiencies in the design or operation of internal controls that could
adversely affect the ability of the Company to record, process, summarize and
report financial data, or any material weaknesses in internal controls and
(2) any fraud, whether or not material, that involves management or other
employees who have a significant role in the internal controls of the Company,
and (b) since that date, there has been no change in the Company’s internal
control over financial reporting that has

6

--------------------------------------------------------------------------------

 

materially affected, or is reasonably likely to materially affect, the Company’s
internal control over financial reporting.

2.19 The Company maintains disclosure controls and procedures (as such term is
defined in Rule 13a-15 (e) of the Exchange Act) that comply with the
requirements of the Exchange Act; such disclosure controls and procedures are
effective.

2.20 All United States federal income tax returns of the Company required by law
to be filed have been filed and all taxes shown by such returns or otherwise
assessed, which are due and payable, have been paid, except assessments against
which appeals have been or will be promptly taken and as to which adequate
reserves have been provided. The Company has filed all other tax returns that
are required to have been filed by it pursuant to applicable foreign, state,
local or other law, except insofar as the failure to file such returns,
individually or in the aggregate, would not result in a Material Adverse Effect,
and has paid all taxes due pursuant to such returns or pursuant to any
assessment received by the Company, except for cases in which the failure to pay
such taxes, individually or in the aggregate, would not result in a Material
Adverse Effect, or, except for such taxes, if any, as are being contested in
good faith and as to which adequate reserves have been provided. The charges,
accruals and reserves on the books of the Company in respect of any income and
corporation tax liability for any years not finally determined are adequate to
meet any assessments or re-assessments for additional income tax for any years
not finally determined.

2.21 There are no statutes, regulations, documents or contracts of a character
required to be described in the SEC Documents or to be filed as an exhibit to
the SEC Documents which are not described or filed as required.

2.22 The Company is not in violation of any statute or any rule, regulation,
decision or order of any governmental agency or body or any court, domestic or
foreign, relating to the use, production, disposal or release of hazardous or
toxic substances or relating to the protection or restoration of the environment
or human exposure to hazardous or toxic substances (collectively, “environmental
laws”), does not own or operate any real property contaminated with any
substance that is subject to any environmental laws, is not liable for any
off-site disposal or contamination pursuant to any environmental laws, and is
not subject to any claim relating to any environmental laws, which violation,
contamination, liability or claim, individually or in the aggregate, would have
a Material Adverse Effect; and the Company is not aware of any pending
investigation which might reasonably be expected to lead to such a claim.

2.23 To the Company’s Knowledge, each employee benefit plan, within the meaning
of Section 3(3) of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”), that is maintained, administered or contributed to by the
Company for employees or former employees of the Company and its affiliates has
been maintained in compliance with its terms and the requirements of any
applicable statutes, orders, rules and regulations, including but not limited to
ERISA and the Internal Revenue Code of 1986, as amended (the “Code”), except to
the extent that failure to so comply, individually or in the aggregate, would
not have a Material Adverse Effect. No prohibited transaction, within the
meaning of Section 406 of ERISA or Section 4975 of the Code has occurred with
respect to any such plan excluding transactions effected pursuant to a statutory
or administrative exemption.

7

--------------------------------------------------------------------------------

 

2.24 Neither the Company nor, to the Company’s Knowledge, any director, officer,
agent, employee or other person acting on behalf of the Company, has (i) used
any corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expense relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds, (iii) violated or is in violation of any
provision of the Foreign Corrupt Practices Act of 1977, or (iv) made any bribe,
unlawful rebate, payoff, influence payment, kickback or other unlawful payment.
Neither the Company nor, to the Company’s Knowledge, any director, officer,
agent, employee or affiliate of the Company is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Company will not directly or indirectly
use the proceeds of the Note(s), or lend, contribute or otherwise make available
such proceeds to any subsidiary, joint venture partner or other person or
entity, for the purpose of financing the activities of any person currently
subject to any U.S. sanctions administered by OFAC.

2.25 The Company is not and, after giving effect to the offering and sale of the
Note(s) as contemplated herein and the application of the net proceeds therefrom
as described in the SEC Documents, will not be an “investment company”, as such
term is defined in the Investment Company Act of 1940, as amended.

3. Representations and Warranties of the Investor.  The Investor represents and
warrants to and for the benefit of Company, with knowledge that the Company is
relying thereon in entering into this Agreement and issuing the Note(s) to the
Investor, that as of each Closing, as applicable:

3.1 The Investor is an entity duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization and has full
corporate power and authority to execute and deliver this Agreement and to
perform its obligations hereunder and this Agreement has been duly authorized,
executed and delivered by the Investor in accordance with its terms.

3.2 The execution, delivery and performance by the Investor of this Agreement
will not (1) conflict with its organizational or similar documents, or (2)
result in any material breach of any terms or provisions of, or constitute a
material default (whether or not by notice, lapse of time or both) under, any
material contract, agreement or instrument to which the Investor is a party or
by which the Investor is bound.

3.3 The Investor is an “accredited investor” as such term is defined under the
Securities Act of 1933, as amended (the “Securities Act”) and the rules and
regulations promulgated thereunder.

3.4 (a) The Investor is acquiring the Note(s) and any equity securities issuable
upon conversion of the Note(s) (with the Note(s), collectively, the
“Securities”) for investment for the Investor’s own account, not as a nominee or
agent, and not with a view to the resale or distribution of any part thereof,
and the Investor has no present intention of selling, granting any participation
in, or otherwise distributing the same, and does not have any contract,
undertaking, agreement or arrangement with any person to sell, transfer or grant
participations, to such person or to any third person, with respect to any of
the Securities. The Investor has the financial ability

8

--------------------------------------------------------------------------------

 

to bear the economic risk of its investment in the Company (including its
possible loss), has adequate means of providing for its current needs and
contingencies, and has no need for liquidity with respect to its investment in
the Company; (b) the Investor understands that the Securities to be acquired
hereunder has not been registered under the Securities Act or qualified under
the securities laws of any state, and therefore cannot be transferred, resold,
pledged, hypothecated, assigned, or otherwise disposed of unless it is
subsequently registered under the Securities Act and qualified under applicable
state securities laws, or an exemption from registration and/or qualification is
available; and (c) the Investor is not purchasing the Note(s) as a result of any
advertisement, article, notice or other communication regarding the Securities
published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar, or any other general
solicitation or general advertisement.

3.5 (1) neither (i) the Investor, (ii) to the extent it has them, any of its
directors, executive officers, other officers that may serve as a director or
officer of any company in which it invests, general partners or managing
members, nor (iii) any beneficial owner of any of the Company’s voting equity
securities (in accordance with Rule 506(d) of the Securities Act) held by the
Investor (collectively, the “Investor Covered Persons”) is subject to any
Disqualification Event (as defined below), except for Disqualification Events
covered by Rule 506(d)(2)(ii) or (iii) or (d)(3), (2) such Investor has
exercised reasonable care to determine whether any Investor Covered Person is
subject to a Disqualification Event and (3) the purchase of the Note(s) by the
Investor will not subject the Company to any Disqualification Event.  As used
herein, the term “Disqualification Event” shall mean any of the
disqualifications described in Rule 506(d)(1)(i) to (viii) under the Securities
Act.

4. Conditions to Closing.

4.1 Conditions to Obligations of the Company.  The Company’s obligation to
complete the issuance and sale of the Notes to the Investor is subject to the
fulfillment or waiver of the following conditions at or prior to the applicable
Closing:

(a) Representations and Warranties.  The representations and warranties made by
the Investor in Section 3 will be true and correct in all material respects as
of the applicable Closing Date, except to the extent such representations and
warranties are made as of another date, in which case such representations and
warranties will be true and correct in all material respects as of such other
date.

(b) License Agreement.  The Investor shall have duly executed and delivered to
the Company the License Agreement, and (a) there shall have been no termination
of the License Agreement that, as of the Closing, is effective and (b) the
Investor shall not be in material breach of any covenant or agreement of the
License Agreement.

9

--------------------------------------------------------------------------------

 

4.2 Conditions to Purchaser’s Obligations at the Closing.  The Investor’s
obligation to purchase the Notes is subject to the fulfillment or waiver of the
following conditions at or before the applicable Closing:

(a) Representations and Warranties.  The representations and warranties made by
the Company in Section 2 will be true and correct as of the applicable Closing
Date, except to the extent such representations and warranties are made as of
another date, in which case such representations and warranties will be true and
correct as of such other date

(b) Officer’s Certificate.  The Investor shall have received as of each
applicable Closing Date a certificate signed by an authorized officer certifying
that the representations and warranties made by the Company in Section 2 are
true and correct as of the Closing Date, except to the extent such
representations and warranties are made as of another date, in which case such
representations and warranties will be true and correct as of such other date.

(c) Legal Opinion.  The Investor shall have received as of each applicable
Closing Date, a written opinion of Latham & Watkins LLP, counsel to the Company,
dated the applicable Closing Date in the form attached as Exhibit B hereto.

(d) License Agreement.  The Company shall have duly executed and delivered to
the Investor the License Agreement, and (a) there shall have been no termination
of the License Agreement that, as of the Closing, is effective and (b) the
Company shall not be in material breach of any covenant or agreement of the
License Agreement.  

(e) Listing Qualification.  The equity securities issuable upon conversion of
the Note(s) will be duly authorized for listing by NYSE or Nasdaq, subject to
official notice of issuance, to the extent required by the rules of NYSE or
Nasdaq.

(f) Other Convertible Debt Instruments. The Company shall have obtained consent
from the holder of any convertible debt instrument outstanding as of the
applicable Closing Date that would require the consent of such holder prior to
the issuance of the Note(s), and shall have provided evidence of such consent to
the Investor reasonably satisfactory to the Investor.  

(g) No Material Adverse Effect.  From and after the date of this Agreement until
the Closing Date, there shall have occurred no event that has caused or would
reasonably be expected to result in a Material Adverse Effect.

4.3 Mutual Conditions to Closing.  The obligations of the Company on the one
hand, and the Investor on the other hand, to consummate the Closing are subject
to the fulfillment as of the Closing Date of the following conditions:

(a) Absence of Litigation.  No proceeding challenging this Agreement or the
transactions contemplated hereby, or seeking to prohibit, alter, prevent or
delay the applicable

10

--------------------------------------------------------------------------------

 

Closing, will have been instituted or be pending before any court, arbitrator,
governmental body, agency or official.

(b) No Governmental Prohibition.  The sale of the Note(s) by the Company, and
the purchase of the Note(s) by the Investor will not be prohibited by any
applicable law or governmental order or regulation.  Any applicable waiting
periods under the HSR Act will have expired or terminated.

5. Legends.  Each certificate or other document evidencing any of the Securities
may be endorsed with one or all of the legends set forth below, and the Investor
covenants that the Investor will not transfer the Securities represented by any
such certificate without complying with the restrictions on transfer described
in the legends endorsed on such certificate:

5.1 “THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), NOR HAVE THEY BEEN REGISTERED OR
QUALIFIED UNDER THE SECURITIES LAWS OF ANY STATE. NO TRANSFER OF SUCH SECURITIES
WILL BE PERMITTED UNLESS A REGISTRATION STATEMENT UNDER THE ACT IS IN EFFECT AS
TO SUCH TRANSFER, THE TRANSFER IS MADE IN ACCORDANCE WITH RULE 144 UNDER THE
ACT, OR IN THE OPINION OF COUNSEL (WHICH MAY BE COUNSEL FOR THE CORPORATION)
REGISTRATION UNDER THE ACT IS UNNECESSARY IN ORDER FOR SUCH TRANSFER TO COMPLY
WITH THE ACT AND WITH APPLICABLE STATE SECURITIES LAWS.”

5.2 Any legend required by the blue sky laws of any state to the extent such
laws are applicable to the securities represented by the certificate or other
document so legended.

6. California Commissioner of Corporations.

6.1 Corporate Securities Law.  THE SALE OF THE  SECURITIES WHICH ARE THE SUBJECT
OF THIS AGREEMENT HAS NOT BEEN QUALIFIED WITH THE COMMISSIONER OF CORPORATIONS
OF THE STATE OF  CALIFORNIA AND THE ISSUANCE OF SUCH SECURITIES OR THE PAYMENT
OR RECEIPT OF ANY PART OF THE CONSIDERATION FOR SUCH SECURITIES PRIOR TO SUCH
QUALIFICATION IS UNLAWFUL, UNLESS THE SALE OF  SECURITIES IS EXEMPT FROM
QUALIFICATION BY SECTION 25100, 25102 OR 25105 OF THE CALIFORNIA CORPORATIONS
CODE.  THE RIGHTS OF ALL PARTIES TO THIS AGREEMENT ARE EXPRESSLY CONDITIONED
UPON SUCH QUALIFICATION BEING OBTAINED, UNLESS THE SALE IS SO EXEMPT.

7. Miscellaneous.

7.1 Successors and Assigns. Except as otherwise provided herein, the terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the respective successors and assigns of the parties (including transferees of
any Securities). Each party will not assign this Agreement or any rights or
obligations hereunder without the prior written consent of the other party;
provided, however, that Investor may assign this Agreement to any of its
affiliates and any such assignee may assign the Agreement to Investor or any
other affiliate of

11

--------------------------------------------------------------------------------

 

Investor, in any such case, without such consent.  Nothing in this Agreement,
express or implied, is intended to confer upon any party other than the parties
hereto or their respective successors and assigns any rights, remedies,
obligations, or liabilities under or by reason of this Agreement, except as
expressly provided in this Agreement.

7.2 Governing Law. This Agreement (including any claim or controversy arising
out of or relating to this Agreement) shall be governed by and construed under
the laws of the State of Delaware, without giving effect to conflicts of laws
principles that would result in the application of any law other than the law of
the State of Delaware.

7.3 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

7.4 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

7.5 Fees and Expenses. Each party to this Agreement shall bear and pay all fees,
costs and expenses that have been incurred or that are incurred by such party in
connection with the transactions contemplated by this Agreement.

7.6 Notices. All payments, notices, requests, demands and other communications
to a party hereunder shall be in writing (including facsimile or similar
electronic transmissions), shall refer specifically to this Agreement and shall
be personally delivered or sent by facsimile or other electronic transmission,
overnight delivery with a nationally recognized overnight delivery service, in
each case to the respective address specified on the signature page hereto (or
such other address as may be specified in writing to the other parties
hereto).  Any notice or communication given in conformity with this Section 6.6
shall be deemed to be effective when received by the addressee, if delivered by
hand, facsimile or similar form of electronic transmission and one (1) day after
deposit with a nationally recognized overnight delivery service.

7.7 Entire Agreement. This Agreement, the Notes and the other documents
delivered pursuant hereto constitute the entire agreement among the parties and
no party shall be liable or bound to any other party in any manner by any
warranties, representations, or covenants except as specifically set forth
herein or therein.

7.8 Amendment and Waiver. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), with the written
consent of the Company and the Investor.  This provision shall not affect the
amendment and waiver provisions of the Notes.  Any waiver or amendment effected
in accordance with this section shall be binding upon each holder of any Notes
purchased under this Agreement at the time outstanding, each future holder of
all such Notes, and the Company.

7.9 Finder’s Fees. The Company agrees to indemnify and hold the Investor
harmless from any liability for any commission or compensation in the nature of
a finder’s or broker’s fee arising out of this transaction (and the costs and
expenses of defending against such

12

--------------------------------------------------------------------------------

 

liability or asserted liability) for which the Company or any of its officers,
employees or representatives is responsible.  The Investor agrees to indemnify
and hold the Company harmless from any liability for any commission or
compensation in the nature of a finder’s or broker’s fee arising out of this
transaction (and the costs and expenses of defending against such liability or
asserted liability) for which the Investor or any of its officers, employees or
representatives is responsible.

7.10 Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.

[Signature Pages Follow]

13

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Investment Agreement as of
the date first above written.

 

THE COMPANY:

 

CONATUS PHARMACEUTICALS INC.

 

 

 

 

 

 

By:

 

/s/ Steven J. Mento, Ph.D.

Name:

 

Steven J. Mento, Ph.D.

Title:

 

President & Chief Executive Officer

 

 

 

Address:

 

16745 W. Bernardo Drive, Suite 200

 

 

San Diego, CA 92127

 

Facsimile No: +1 (858) 376-2680

 

Signature Page to Conatus Pharmaceuticals Inc. Investment Agreement

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Investment Agreement as of
the date first above written.

 

INVESTOR:

 

NOVARTIS PHARMA AG

 

 

 

By:

 

/s/ Nigel Sheail

Name:

 

Nigel Sheail

Title:

 

Head of Business Development & Licensing

 

 

 

Address:

 

 

 

 

 

Facsimile No:

Email:

 

 

 

By:

 

/s/ Gerrard Terlouw, PhD

Name:

 

Gerrard Terlouw, PhD

Title:

 

Head BD&L, Immunology & Dermatology

 

 

 

Address:

 

 

 

 

 

Facsimile No:

Email:

 

 

 

 

 

Signature Page to Conatus Pharmaceuticals Inc. Investment Agreement

--------------------------------------------------------------------------------

 

EXHIBIT A

 

Form of Note

 

--------------------------------------------------------------------------------

 

THIS NOTE AND THE SECURITIES ISSUABLE UPON THE CONVERSION HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER
THE SECURITIES LAWS OF CERTAIN STATES.  THESE SECURITIES MAY NOT BE OFFERED,
SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED EXCEPT AS PERMITTED UNDER
THE ACT AND APPLICABLE STATE SECURITIES LAWS PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT OR AN EXEMPTION THEREFROM.  THE ISSUER OF THESE
SECURITIES MAY REQUIRE EVIDENCE REASONABLY SATISFACTORY TO THE ISSUER THAT SUCH
OFFER, SALE OR TRANSFER, PLEDGE OR HYPOTHECATION OTHERWISE COMPLIES WITH THE ACT
AND ANY APPLICABLE STATE SECURITIES LAWS.

THE SALE OF THE SECURITIES WHICH ARE THE SUBJECT OF THIS NOTE HAS NOT BEEN
QUALIFIED WITH THE COMMISSIONER OF CORPORATIONS OF THE STATE OF CALIFORNIA OR
ANY OTHER STATE AND THE ISSUANCE OF SUCH SECURITIES OR THE PAYMENT OR RECEIPT OF
ANY PART OF THE CONSIDERATION FOR SUCH SECURITIES PRIOR TO SUCH QUALIFICATION IS
UNLAWFUL, UNLESS THE SALE OF SUCH SECURITIES IS EXEMPT FROM QUALIFICATION BY
SECTION 25100, 25102 OR 25105 OF THE CALIFORNIA CORPORATIONS CODE OR SUCH
PROVISIONS OF THE CORPORATIONS CODE OF ANY SUCH OTHER STATE.  THE RIGHTS OF THE
HOLDER OF THIS NOTE ARE EXPRESSLY CONDITIONED UPON SUCH QUALIFICATION BEING
OBTAINED, UNLESS THE SALE IS SO EXEMPT.

CONATUS PHARMACEUTICALS INC.

CONVERTIBLE PROMISSORY NOTE

$________________

________________, 2016

 

FOR VALUE RECEIVED, Conatus Pharmaceuticals Inc., a Delaware corporation (the
“Company”), promises to pay to Novartis Pharma AG, a Swiss corporation or its
registered assigns (“Investor”), in lawful money of the United States of America
the principal sum of ____________________________ Dollars ($______________) (the
“Issue Price”), or such lesser amount as shall be equal to the outstanding
principal amount hereof, together with interest from the date of this
Convertible Promissory Note (this “Note”) on the unpaid principal balance at a
rate equal to 6% per annum, computed on the basis of the actual number of days
elapsed and a year of 365 days. This Note is issued pursuant to that certain
Investment Agreement dated December ___, 2016 by and among the Company and the
Investor (the “Agreement”), and the Investor and the Company shall be bound by
all the terms, conditions and provisions of the Agreement.  This Note is an
unsecured obligation of the Company and unsubordinated general obligation of the
Company and shall rank equally in right of payment with all of the Company’s
other existing and future unsecured and unsubordinated debt.

4

--------------------------------------------------------------------------------

 

The following is a statement of the rights of Investor and the conditions to
which this Note is subject, and to which Investor, by the acceptance of this
Note, agrees:

8. Maturity; Payment.

8.1 Maturity; Payment.  

1.8.1 Unless earlier converted into Conversion Shares pursuant to Section 2 of
this Note, the outstanding principal and accrued but previously unpaid interest
thereon shall become due and payable on December 31, 2019 (the “Maturity
Date”).  All payments by the Company under this Note shall be applied first to
the accrued interest due and payable hereunder and the remainder, if any, to the
outstanding principal.

1.8.2 Unless earlier converted into Conversion Shares pursuant to Section 2 of
this Note, and upon expiration of the time periods specified in Section 2(b) of
this Note, upon earlier of (A) the occurrence of a Change of Control prior to
the Maturity Date or (B) or the termination of the Option, Collaboration and
License Agreement between the Company and Investor (the “License Agreement”) in
its entirety by Novartis pursuant to Section 12.2 or 12.5 of the License
Agreement (a “License Agreement Termination”), an amount equal to the
outstanding principal and accrued but previously unpaid interest thereon shall
become due and payable.   

1.8.3 Payment of this Note shall be made at the offices of the Investor, or such
other place as Investor shall have designated to the Company in writing, in
lawful money of the United States of America, and shall be in full satisfaction
of the Company’s obligations under this Note.

8.2 Voluntary Prepayment.  The Company may prepay this Note in whole or in part,
at any time prior to the Maturity Date after providing 5 Business Days prior
written notice.  Prepayment shall be without any prepayment penalties and
interest will no longer continue to accrue on any prepaid principal amounts
after such prepayments.

9. Conversion.

9.1 Optional Conversion at Election of Company.  Subject to the limitations set
forth in Section 2(c) below, at any time prior to the Maturity Date, the Company
may elect in its sole discretion to convert all or part of the outstanding
principal and accrued but previously unpaid interest thereon into fully paid and
non-assessable shares of Common Stock (the “Conversion Shares”).  The number of
Conversion Shares to be issued upon such conversion shall be equal to the
quotient obtained by dividing the outstanding principal and accrued but
previously unpaid interest thereon which the Company elects to convert (such
amount to applied first to accrued and unpaid interest, then to outstanding
principal), as of the Conversion Date, by the Conversion Price, rounded down to
the nearest whole share. The Investor acknowledges that any such election by the
Company in accordance with this Section 2(a) shall be binding upon the Investor.

9.2 Optional Conversion at Election of Investor.  Subject to the limitations set
forth in Section 2(c) below, the Investor may elect in its sole discretion to
convert all or part of

5

--------------------------------------------------------------------------------

 

the outstanding principal and accrued but previously unpaid interest thereon
into Conversion Shares upon any of (i) a Change of Control of the Company, or
(ii) a License Agreement Termination.  The Company shall notify the Investor in
writing at least 10 Business Days prior to the execution of any agreement
providing for a Change of Control of the Company, which notice shall set forth
all terms of such Change of Control.  If the Investor elects to exercise its
option pursuant to this Section 2(b), it shall provide an Election Notice (as
defined below) no later than 10 Business Days after receiving notice of a Change
of Control or of a License Agreement Termination.

9.3 Limitation on Issuance of Common Stock.  Notwithstanding anything contained
herein to the contrary, if the aggregate number of Conversion Shares issued by
the Company to the Investor pursuant to all Notes issued under the Agreement
would exceed, in the aggregate, the lesser of (i) 19.0% of the Company’s
outstanding shares of Common Stock on a fully-diluted basis on the date of the
Agreement and (ii) 19.0% of the Company’s outstanding shares of Common Stock on
a fully-diluted basis on any Conversion Date, then (A) only that amount of the
outstanding principal on this Note and accrued but previously unpaid interest
thereon that would not cause Investor and such Affiliates to exceed such
ownership threshold shall be converted (as determined by Investor in its sole
discretion) and (B) any remaining unconverted principal outstanding on this Note
and accrued but previously unpaid interest thereon shall be repaid by the
Company to Investor in immediately available funds.

9.4 Conversion Procedure.

4.9.1 Conversion.  The Company shall deliver a written notice to Investor of the
Company’s election to convert the Note pursuant to Section 2(a) and the Investor
shall deliver a written notice to the Company of the Investor’s election to
convert the Note pursuant to Section 2(b), which notice shall state therein the
amount of the unpaid principal amount of this Note to be converted (the
“Election Notice”).  If this Note is converted pursuant to Section 2(a) or 2(b),
the Investor agrees to deliver the original of this Note (or a notice to the
effect that the original Note has been lost, stolen or destroyed and an
agreement acceptable to the Company whereby the holder agrees to indemnify the
Company from any loss incurred by it in connection with this Note) upon the
occurrence of such conversion for cancellation, and within three trading days
after the Conversion Date, (A) certificates evidencing that number of Conversion
Shares to which Investor shall be entitled upon such conversion shall be
transmitted by the Company’s transfer agent to the Investor by crediting the
account of the Investor’s prime broker with The Depository Trust Company through
its Deposit / Withdrawal at Custodian system if the Company is then a
participant in such system and the shares are eligible for resale by the
Investor without volume or manner-of-sale limitations pursuant to Rule 144, and
otherwise by physical delivery to the Investor with any required legends set
forth in the Agreement, and (B) the Company shall issue to the Investor a new
convertible promissory note, in the same form hereof, representing the balance
of the principal amount not otherwise converted into Conversion Shares pursuant
to the terms hereof.  

4.9.2 Upon conversion of this Note pursuant to Section 2(a) or 2(b), the Persons
entitled to receive the Conversion Shares issuable upon such conversion shall be
treated for all purposes as the record holder of such shares.

6

--------------------------------------------------------------------------------

 

4.9.3 Fractional Shares; Interest; Effect of Conversion.  No fractional shares
shall be issued upon conversion of this Note.  Upon conversion of this Note in
full, the Company shall be forever released from all its obligations and
liabilities under this Note and this Note shall be deemed of no further force or
effect, whether or not the original of this Note has been delivered to the
Company for cancellation.

The entire unpaid principal of this Note and the interest then accrued on this
Note shall become and be immediately due and payable, without any notice or
demand of any kind or any presentment or protest, if any one of the following
events (each an “Event of Default”) shall occur, whether voluntarily or
involuntarily, or, without limitation, occurring or brought about by operation
of law or pursuant to or in compliance with any judgment, decree or order of any
court or any order, rule or regulation of any governmental body:

(a) If default shall be made in the payment of any installment of principal of
any of the Notes, or of any installment of interest on any of the Notes, and if
any such default shall remain unremedied for 15 days; or

(b) The Company or any of its subsidiaries fails to make any payment when due
under the terms of any Indebtedness to be paid by such Person (excluding this
Note but including any other Indebtedness of the Company to Investor) and such
failure continues beyond any period of grace provided with respect thereto, or
defaults in the observance or performance of any other agreement, term or
condition contained in any such Indebtedness, and the effect of such failure or
default is to cause Indebtedness in an aggregate amount of $2,000,000 or more to
become due prior to its stated date of maturity; or

(c) A final judgment or order for the payment of money in excess of $1,000,000
is rendered against the Company or any of its subsidiaries and the same remains
undischarged for a period of 30 days during which execution shall not be
effectively stayed, or any judgment, writ, assessment, warrant of attachment, or
execution or similar process shall be issued or levied against a substantial
part of the property of Company or any of its subsidiaries and such judgment,
writ, or similar process is not released, stayed, vacated or otherwise dismissed
within 30 days after issue or levy; or

(d) If the Company (i) makes a composition or an assignment for the benefit of
creditors or trust mortgage, (ii) applies for, consents to, acquiesces in, files
a petition seeking or admits (by answer, default or otherwise) the material
allegations of a petition filed against it seeking the appointment of a trustee,
receiver or liquidator, in bankruptcy or otherwise, of itself or of all or a
substantial portion of its assets, or a reorganization, arrangement with
creditors or other remedy, relief or adjudication available to or against a
bankrupt, insolvent or debtor under any bankruptcy or insolvency law or any law
affecting the rights of creditors generally, or (iii) admits in writing its
inability to pay its debts generally as they become due; or

(e) If an order for relief shall have been entered by a bankruptcy court or if a
decree, order or judgment shall have been entered adjudging the Company or any
of its subsidiaries insolvent, or appointing a receiver, liquidator, custodian
or trustee, in bankruptcy or otherwise, for it or for all or a substantial
portion of its assets, or approving the winding-up or liquidation of its affairs
on the grounds of insolvency or nonpayment of debts, and such order for

7

--------------------------------------------------------------------------------

 

relief, decree, order or judgment shall remain undischarged or unstayed for a
period of 60 days; or if any substantial part of the property of the Company or
any of its subsidiaries is sequestered or attached and shall not be returned to
the possession of the Company or such subsidiary or released from such
attachment within 60 days.

3. Definitions.  As used in this Note, the following capitalized terms have the
following meanings:

(a) “Business Days” shall mean any day other than a Saturday, Sunday or a United
States federal holiday.

(b) “Change of Control” shall mean (i) any “person” or “group” (within the
meaning of Section 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended), becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934, as amended), directly or indirectly, of more
than 50% of the outstanding voting securities of the Company having the right to
vote for the election of members of the Board of Directors, (ii) any
reorganization, merger or consolidation of the Company, other than a transaction
or series of related transactions in which the holders of the voting securities
of the Company outstanding immediately prior to such transaction or series of
related transactions retain, immediately after such transaction or series of
related transactions, at least a majority of the total voting power represented
by the outstanding voting securities of the Company or such other surviving or
resulting entity or (iii) a sale, lease, exclusive license or other disposition
of all or substantially all of the assets of the Company (excluding the License
Agreement).

(c) “Common Stock” shall mean the Company’s common stock, par value $0.0001 per
share.

(d) “Conversion Date” shall mean the date on which the Company or the Investor
delivers an Election Notice.

(e) “Conversion Price” shall mean 120% of the 20-day trailing average closing
price per share for the Common Stock, as reported on the Company’s trading
market, based on the 20 trading days immediately prior to the Conversion Date.

(f) “Indebtedness” of any Person means and includes the aggregate amount of,
without duplication (i) all obligations of such Person for borrowed money, (ii)
all obligations of such Person evidenced by bonds, debentures, notes or other
similar instruments, (iii) all obligations of such Person to pay the deferred
purchase price of property or services (other than accounts payable incurred in
the ordinary course of business determined in accordance with generally accepted
accounting principles), (iv) all obligations under capital leases of such
Person, (v) all obligations or liabilities of others secured by a lien on any
asset of such Person, whether or not such obligation or liability is assumed,
(vi) all guaranties of such Person of the obligations of another Person, (vii)
all obligations created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person (even if
the rights and remedies of the seller or lender under such agreement upon an
event of default are limited to repossession or sale of such property), (viii)
net exposure under any interest rate swap, currency swap, forward, cap, floor or
other similar contract that is not entered to in connection with a bona

8

--------------------------------------------------------------------------------

 

fide hedging operation that provides offsetting benefits to such Person, which
agreements shall be marked to market on a current basis, and (ix) all
reimbursement and other payment obligations, contingent or otherwise, in respect
of letters of credit.

(g) “Investor” shall mean the Person specified in the introductory paragraph of
this Note or any Person who shall at the time be the registered holder of this
Note.

(h) “Person” shall mean and include an individual, a partnership, a corporation
(including a business trust), a joint stock company, a limited liability
company, an unincorporated association, a joint venture or other entity or a
governmental authority.

(i) “Securities Act” shall mean the Securities Act of 1933, as amended.

4. Miscellaneous.

(a) Successors and Assigns.  The rights and obligations of the Company and
Investor shall be binding upon and benefit the successors, assigns, heirs,
administrators and transferees of the parties.  Each party will not assign this
Note or any rights or obligations hereunder without the prior written consent of
the other party; provided, however, that Investor may assign this Note to any of
its affiliates and any such assignee may assign the Note to Investor or any
other affiliate of Investor, in any such case, without such consent.

(b) Waiver and Amendment.  Any provision of this Note may be amended, waived or
modified upon the written consent of the Company and the Investor. Any amendment
or waiver effected in accordance with this Section 4(b) shall be binding upon
the Investor (and of any securities into which this Note is convertible), and
each future holder of all such securities and the Company.

(c) Notices.  All notices, requests, demands, consents, instructions or other
communications required or permitted hereunder shall be in writing and faxed,
mailed, emailed or delivered to, the receiving party at the address or facsimile
number shown on the signature page of this Note or at such other address or
facsimile number as such receiving party shall have most recently furnished in
writing or by email to the sending party.  All such notices and communications
will be deemed effectively given upon the earlier of (i) when received, (ii)
when delivered personally, (iii) when sent by confirmed electronic mail or
confirmed facsimile if sent during normal business hours of the recipient, if
not, then on the next business day, (iv) one business day after being deposited
with an overnight courier service of recognized standing or (v) four days after
being deposited in the U.S. mail, first class with postage prepaid.

(d) Usury.  In the event any interest is paid on this Note which is deemed to be
in excess of the then legal maximum rate, then that portion of the interest
payment representing an amount in excess of the then legal maximum rate shall be
deemed a payment of principal and applied against the principal of this Note.

(e) Waivers.  The Company hereby waives notice of default, presentment or demand
for payment, protest or notice of nonpayment or dishonor and all other notices
or demands relative to this instrument.

9

--------------------------------------------------------------------------------

 

(f) Governing Law.  This Note and all actions arising out of or in connection
with this Note shall be governed by and construed in accordance with the laws of
the State of Delaware, without regard to the conflicts of law provisions of the
State of Delaware, or of any other state.

(g) Waiver of Jury Trial; Judicial Reference.  By acceptance of this Note,
Investor hereby agrees and the Company hereby agrees to waive their respective
rights to a jury trial of any claim or cause of action based upon or arising out
of this Note.

(h) Counterparts.  This Note may be executed in any number of counterparts and
by different parties on separate counterparts, each of which, when executed and
delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Note.

[Signature Page Follows]

10

--------------------------------------------------------------------------------

 

The Company has caused this Note to be issued as of the date first written
above.

CONATUS PHARMACEUTICALS INC.

a Delaware corporation

 

By:

 

 

Name:

 

Steven J. Mento, Ph.D.

Title:

 

President & Chief Executive Officer

 

 

 

Address:

 

16745 W. Bernardo Drive, Suite 200

San Diego, CA 92127

 

 

 

Facsimile No.:  +1 (858) 376-2680

 

ACKNOWLEDGED AND AGREED BY INVESTOR:

 

NOVARTIS PHARMA AG

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

Facsimile No.:

 

 

Email:

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

Facsimile No.:

 

 

Email:

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B

 

Form of Opinion

 

 

 